06/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0588


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RYAN PATRICK SULLIVAN,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

July 5, 2022, within which to prepare, serve, and file its response brief.




JMK                                                                       Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 2 2022